Third District Court of Appeal
                                State of Florida

                           Opinion filed January 18, 2017.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                 No. 3D16-2658
                           Lower Tribunal No. 13-25314
                               ________________


                         Lowe’s Home Centers, Inc.,
                                     Petitioner,

                                         vs.

                                Orlando Duque,
                                    Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Norma S. Lindsey, Judge.

     Vernis & Bowling of Miami, P.A. and Andrew W. Bray; Berger Singerman
LLP and Frank Scruggs and Lara O’Donnell Grillo (Ft. Lauderdale), for petitioner.

      Mark D. Press, P.A. and Mark D. Press; Ansel & Miller, P.A. and Eric
Ansel (Hollywood), for respondent.


Before SUAREZ, C.J., and LAGOA and SCALES, JJ.

      SUAREZ, C.J.

      Lowe’s Home Centers, Inc. petitions for writ of certiorari, seeking to quash

the trial court’s grant of the Plaintiff’s, Orlando Duque’s, motion for rehearing and
clarification of the summary judgment order in Lowe’s favor, and the trial court’s

subsequent vacation of its summary judgment order and setting the cause for trial.

We deny the petition. The trial court’s order is not a departure from the essential

requirements of law for which there is no adequate remedy on appeal.

      Petition denied.




                                        2